Case 4:17-cv-00793-ALM-CAN Document 57-11 Filed 10/18/18 Page 1 of 2 PageID #: 339



                      US District Court for the Eastern District of Texas (Sherman)

   ) Craig Cunningham

   ) Plaintif , pro se                              Lt                    feft fa OeF
   )
   )            V.



                             CIVIL ACTION NO.

   )
   ) CBC Conglomerate LLC, Bruce Phillip Hood, Carey Gorge Howe, USFFC Inc., Jay Singh,
   and John/Jane Doe s 1-5

   ) Defendants.

       Plaintiff s Notice Regarding insufficient and deficient discover responses and im roper
                                                objections

   1. Attached is my draft motion to compel being filed pursuant to rule 37 and in anticipation of
        our meet and confer regarding your discovery responses. Your responses are obviously im¬

        proper on many levels. First, your interrogatory responses lack any sort of signature from

        anyone, and are not under oath or penalty of perjury.


   2. You object citing privilege but fail to cite what documents you are refusing to produce, which
        privileges apply to them, and a corresponding privilege log. Please provide the documents re¬

        quested and responsive answers to the questions or I will be forced to file the motion to com¬

        pel and seek relief from the court




   Mailing address:
   5543 Edmondson Pike, ste 248
  Nashville, tn 37211
   615-348-1977 10/4/2018
Case 4:17-cv-00793-ALM-CAN Document 57-11 Filed 10/18/18 Page 2 of 2 PageID #: 340




                     US District Court for the Eastern District of Texas (Sherman)

   ) Craig Cunningham

   ) Plaintiff, pro se

   )
              v.



                           CIVIL ACTION NO.

   )
   ) CBC Conglomerate LLC, Bruce Phillip Hood, Carey Gorge Howe, USFFC Inc., Jay Singh,
   and John/Jane Doe s 1-5

   ) Defendants.

                                   Plaintiff s Certificate of Service

   1. I hereby certify that a true copy of the foregoing was mailed to the attorney’s of record for

       the defendants on 10/4/2018 via USPS first class mail.




  Mailing address:
  5543 Edmondson Pike, ste 248
  Nashville, tn 37211
  615-348-1977

  10/4/2018
